

115 S1810 IS: Free Credit Freeze Act
U.S. Senate
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1810IN THE SENATE OF THE UNITED STATESSeptember 14, 2017Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Fair Credit Reporting Act to provide access to free credit freezes for all consumers.
	
 1.Short titleThis Act may be cited as the Free Credit Freeze Act. 2.Provides access to free credit freezes for all consumersSection 605A of the Fair Credit Reporting Act (15 U.S.C. 1681c–1) is amended by adding at the end the following:
			
				(i)Credit freeze fees
 (1)DefinitionIn this subsection, the term credit freeze means a restriction placed at the request of a consumer or a personal representative of the consumer, on the consumer report of the consumer, that prohibits a consumer reporting agency described in section 603(p) from releasing the consumer report for a purpose relating to the extension of credit without the express authorization of the consumer. A credit freeze shall not apply to the use of a consumer report by any of the following:
 (A)A person, or the person’s subsidiary, affiliate, agent, subcontractor, or assignee with whom the consumer has, or prior to assignment had, an account, contract, or debtor-creditor relationship for the purposes of reviewing the active account or collecting the financial obligation owed on the account, contract, or debt.
 (B)A person, or the person’s subsidiary, affiliate, agent, subcontractor, or assignee, to whom access has been granted pursuant to a request by the consumer for purposes of facilitating the extension of credit or other permissible use.
 (C)Any person acting pursuant to a court order, warrant, or subpoena. (D)A Federal, State, or local government, or an agent or assignee thereof.
 (E)Any person for the sole purpose of providing a credit monitoring or identity theft protection service to which the consumer has subscribed.
 (F)Any person for the purpose of providing a consumer with a copy of the consumer report, or credit score of the consumer upon the consumer's request.
 (G)Any person or entity for insurance purposes, including use in setting or adjusting a rate, adjusting a claim, or underwriting.
 (H)Any person acting pursuant to an authorization from a consumer to use their consumer report for employment purposes.
 (2)Prohibition on feesA consumer reporting agency described in section 603(p) may not charge a consumer a fee to place, temporarily lift, or fully remove a credit freeze..